DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/1/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	The information disclosure statements (IDS) submitted on 4/26/2022 and 8/3/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 3-6, and 11 are objected to because of the following informalities:  
-Claim 1, line 4: please correct “disinfectant or antimicrobial agent” to “a disinfectant or an antimicrobial agent”
-Claim 1, line 11: please correct “exterior wall surface” to “the exterior wall surface”
-Claim 1, line 12: please correct “and facilitate” to “and to facilitate”
-Claim 3, line 1: please correct “when a male luer connector” to “when the male luer connector”
-Claim 3, line 2: please correct “threads” to “thread-tabs”
-Claim 4, line 1: please correct “when a female luer connector” to “when the female luer connector”
-Claim 5, line 1: please correct “or antimicrobial agent” to “or the antimicrobial agent”
-Claim 6, line 1: please correct “or antimicrobial agent” to “or the antimicrobial agent”
-Claim 11, line 1: please correct “the male connector” to “the male luer connector”
-Claim 11, line 1: please correct “stopcock” to “a stopcock”
-Claim 11, line 2: please correct “or male lock luer” to “or a male lock luer”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein compression of the absorbent material toward the closed end of the chamber upon connection to the female luer connector or the male luer connector”, which is grammatically incorrect.  It is unclear what exactly is being recited in claim 7.  For examination purposes, the Examiner interprets claim 7 to mean “wherein the absorbent material is compressed toward the closed end of the outer cap upon connection of the device to the female luer connector or the male luer connector”, and suggests amending accordingly. 
Claim 8 is rejected by virtue of its dependency on rejected claim 7.
Claim 12 recites “wherein an outer-most diameter of the one or more thread-tabs of the inner cap having minimum interference with the threads of the outer cap to allow for relative linear motion”.  This limitation is both grammatically incorrect and it is unclear between which structures a relative linear motion is allowed to occur.  For examination purposes, the Examiner interprets claim 12 to mean “wherein an outer-most diameter of the one or more thread-tabs of the inner cap has a minimum interference with the one or more threads of the outer cap to allow for a relative linear motion between the inner cap and the outer cap”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0158520 A1) in view of Gardner et al. (US 2013/0197485 A1).
Regarding claim 1, Ma discloses a device (cap 1000, see Figs. 10A-11C) for connection to a medical connector (port 1100) (see par. [0086]), the device (cap 1000) comprising:
	an outer cap (body 1001) comprising a body (body of body 1001), a closed end (top end of body 1001 shown in Figs. 10A-11C), an outer cap annular wall (side walls of body 1001) having a length LO2 extending from the closed end (top end of body 1001 shown in Figs. 10A-11C) to an open end (bottom end of body 1001 shown in Figs. 10A-11C) and defining a chamber (space for receiving absorbent material 1003) containing an absorbent material (absorbent material 1003) and disinfectant or antimicrobial agent (see Fig. 11B, par. [0084]), the open end (bottom end of body 1001 shown in Figs. 10A-11C) defining an end face (bottom surface of body 1001 shown in Figs. 10A-11C);
	the outer cap annular wall (side walls of body 1001) having an outer cap exterior wall surface (outside surface of side walls of body 1001) and an outer cap interior wall surface (inside surface of side walls of body 1001), the outer cap interior wall surface (inside surface of side walls of body 1001) having one or more grooves (openings 1051) and one or more threads (see Figs. 10A-11C, par. [0066]) adapted to engage with a female luer connector (port 1100, see par. [0009], see annotated Fig. 10B below);
	an inner cap (actuator 1002) slidably engaged with the outer cap (body 1001) comprising a body (body of actuator 1002) having an annular wall (top wall of actuator 1002 in Figs. 10A-11C) having an exterior wall surface (external surfaces of walls of actuator 1002 of Figs. 10A-11C) and an interior wall surface (inside surface of central protrusion 1053) with a first end (top end of actuator 1002 in Figs. 10A-11C) of the inner cap (actuator 1002) facing the closed end (top end of body 1001 shown in Figs. 10A-11C) of the outer cap (body 1001), a second end (bottom end of actuator 1002 in Figs. 10A-11C) of the inner cap (actuator 1002) facing the open end (bottom end of body 1001 shown in Figs. 10A-11C) of the outer cap (body 1001), exterior wall surface (external surfaces of walls of actuator 1002 of Figs. 10A-11C) of the first end (top end of actuator 1002 in Figs. 10A-11C) of the inner cap (actuator 1002) includes two shaft-like wings (prongs 1052) to fit into the one or more grooves (openings 1051) of the outer cap interior wall surface (inside surface of side walls of body 1001) and facilitate a slide motion without allowing significant relative rotation between the inner cap (actuator 1002) with respect to the outer cap (body 1001), wherein the inner cap (actuator 1002) is in a slidable arrangement with the outer cap (body 1001) (see Figs. 10A-11C, par. [0084]-[0086], see annotated Fig. 10B below); and 
	a peelable seal (see par. [0068]) on the end face to prevent the disinfectant or the antimicrobial agent from exiting the chamber (see par. [0068] and [0082]).
	However, Ma fails to state wherein the exterior wall surface of the second end of the inner cap has one or more thread-tabs adapted to engage a male luer connector.
	Gardner teaches a device (cap 1410, see Figs. 28-33) for connection to a medical connector (see par. [0110]), wherein the exterior wall surface (second annular wall 1426) of the second end (outer end of second portion 1414 shown in Figs. 28-33) of the inner cap (second portion 1414) has one or more thread-tabs (threads 1440) adapted to engage a male luer connector (see par. [0114]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ma to include one or more thread-tabs on the exterior wall surface of the second end of the inner cap to engage a male luer connector, as taught by Gardner, in order to increase the versatility of the device such that the device becomes a multifunction antiseptic cap which can connect to both male luer connectors and female luer connectors (see Gardner par. [0110]).

    PNG
    media_image1.png
    645
    926
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    769
    media_image2.png
    Greyscale


	Regarding claim 2, modified Ma teaches the device of claim 1 substantially as claimed.  Ma further teaches wherein the open end (bottom end of body 1001 shown in Figs. 10A-11C) of the outer cap (body 1001) is situated on approximately a same horizontal plane as the second end (bottom end of actuator 1002 in Figs. 10A-11C) of the inner cap (actuator 1002) in an initial state (see Fig. 11A, the bottom ends of body 1001 and actuator 1002 lie on the same horizontal plane).

	Regarding claim 3, modified Ma teaches the device of claim 1 substantially as claimed.  Modified Ma further teaches wherein when a male luer connector (see modifications to claim 1 in view of Gardner above) is engaged to the one or more threads (see modifications to claim 1 in view of Gardner above) of the exterior wall surface (external surfaces of walls of actuator 1002 of Figs. 10A-11C) of the second end (bottom end of actuator 1002 in Figs. 10A-11C) of the inner cap (actuator 1002), the inner cap (actuator 1002) slides against the outer cap (body 1001) to partially protrude out from the open end (bottom end of body 1001 shown in Figs. 10A-11C) of the outer cap (body 1001) (see par. [0084]-[0086] and Figs. 10A-11C, if male luer is rotated into engagement with actuator 1002 without compressing actuator 1002, actuator will still maintain a protruded position from body 1001).

	Regarding claim 4, modified Ma teaches the device of claim 1 substantially as claimed.  Ma further teaches wherein when a female luer connector (port 1100, see par. [0009]) is engaged to the device (cap 1000), the inner cap (actuator 1002) slides against the outer cap (body 1001) and retracts into the chamber (space for receiving absorbent material 1003) of the outer cap (body 1001) to allow the female luer connector (port 1100) to engage the one or more threads (see Figs. 10A-11C, par. [0066]) on the interior wall surface (inside surface of side walls of body 1001) of the outer cap (body 1001) (see Fig. 11C, par. [0086]).

	Regarding claim 5, modified Ma teaches the device of claim 1 substantially as claimed.  Ma further teaches wherein the disinfectant or antimicrobial agent is selected from the group consisting essentially of isopropyl alcohol, ethanol, 2-propanol, butanol, methylparaben, ethylparaben, propylparaben, propyl gallate, butylated hydroxyanisole (BHA), butylated hydroxytoluene, t-butyl-hydroquinone, chloroxylenol, chlorohexidine, chlorhexidine diacetate, chlorohexidine gluconate, povidone iodine, alcohol, dichlorobenzyl alcohol, dehydroacetic acid, hexetidine, triclosan, hydrogen peroxide, colloidal silver, benzethonium chloride, benzalkonium chloride, octenidine, antibiotic, and mixtures thereof (see par. [0089]).

	Regarding claim 6, modified Ma teaches the device of claim 1 substantially as claimed.  Ma further teaches wherein the disinfectant or antimicrobial agent is a fluid (see par. [0089], note: only one of “a fluid” or “a gel” is required by the claim since this limitation is written in the alternative).

	Regarding claim 7, modified Ma teaches the device of claim 1 substantially as claimed. Ma further teaches wherein compression of the absorbent material (absorbent material 1003) toward the closed end (top end of body 1001 shown in Figs. 10A-11C) of the chamber (space for receiving absorbent material 1003) upon connection to the female luer connector or the male luer connector (port 1100) (see par. [0084]).

	Regarding claim 8, modified Ma teaches the device of claim 7 substantially as claimed.  Ma further teaches wherein the compression of the absorbent material (absorbent material 1003) disinfects the female luer connector (port 1100) or the male luer connector (see par. [0084]).

	Regarding claim 10, modified Ma teaches the device of claim 1 substantially as claimed.  Ma further teaches wherein the female luer connector (port 1100) is a needle-free connector (see par. [0027]) (note: only one of “a needle-free connector”, “a stopcock”, or “a hemodialysis connector” is required by the claim since this limitation is written in the alternative).

	Regarding claim 11, modified Ma teaches the device of claim 1 substantially as claimed.  Gardner further teaches wherein the male connector (see par. [0114], see modifications to claim 1 in view of Gardner above) is a male lock luer (see par. [0114] and Fig. 1, luer connector 12 is a male luer lock) (note: only one of “an intravenous tubing end”, “a stopcock”, or “a male lock luer” is required by the claim since this limitation is written in the alternative).

	Regarding claim 12, modified Ma teaches the device of claim 1 substantially as claimed.  Ma further teaches wherein an outer-most diameter of the one or more thread tabs (see modifications to claim 1 in view of Gardner above) of the inner cap (actuator 1002) having minimum interference with the threads (see Figs. 10A-11C, par. [0066]) of the outer cap (body 1001) to allow for relative linear motion (see Figs. 10A-B, threads on the exterior wall surface of the inner cap would be located at a different location than the threads shown on body 1001 such that minimal interference between the threads would occur).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0158520 A1) in view of Gardner et al. (US 2013/0197485 A1), as applied to claim 1 above, further in view of Rahimy et al. (US 2012/0111368 A1).
Regarding claim 9, modified Ma teaches the device of claim 1 substantially as claimed.  However, Ma fails to state wherein the outer cap exterior wall surface includes a plurality of grip members.
	Rahimy teaches a device (cap 1, see Fig. 1) for connection to a medical connector (connector 20) (see par. [0031]), wherein the outer cap exterior wall surface (external cap section 2) includes a plurality of grip members (ribs 13) (see par. [0032]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Ma such that the outer cap exterior wall surface includes a plurality of grip members, as taught by Rahimy, in order to aid the user in the manipulation of the device (see Rahimy par. [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783